United States Securities and Exchange Commission Washington, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, Commission File Number 000-28789 Falcon Ridge Development Inc. (Exact name of registrant as specified in its charter) Nevada 84-1461919 (State or other jurisdiction of incorporation) (IRS Employer File Number) 5111 Juan Tabo Boulevard N.E. Albuquerque, New Mexico 87111 (Address of principal executive offices) (zip code) (702)386-5379 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes [x]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [X] The number of shares outstanding of the registrant's common stock, as of the latest practicable date, July 2, 2009 was 78,054,805. Table of Contents Page Part I – Financial Information Item 1.Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheet as of December 31, 2008 (unaudited) and September 30, 2008 3 Condensed Consolidated Statements of Operations (unaudited) for the three months ended December 31, 2008 and 2007 4 Condensed Consolidated Statement of Changes in Stockholders’ Deficit (unaudited) for the 5 Condensed ConsolidatedStatement of Cash Flow (unaudited) for the three months ended December 31, 2008. 6 Item 2.Management’s Discussion and analysis of Financial Condition and Results of Operations 19 Item 3.Qualitative and Qualitative Disclosures about Market Risk 23 Item 4.Controls and Procedures 23 Item 1.Legal Proceedings 25 Item 1a.Risk Factors 25 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3.Defaults Upon Senior Securities 25 Item 4.Submission of Matters to a Vote of Security Holders 25 Item 5.Other Information 25 Item 6.Exhibits 26 Signaturres 27 - 2 - Part I – FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements Falcon Ridge Development Inc., and Subsidiaries Condensed Consolidated Balance Sheets For the Periods Ended March 31, September 30, 2009 2008 Assets (unaudited) (audited) Current Assets: Cash $ - $ 1,119 Real estate held for development and sale - 3,191,570 Totalcurrent assets - 3,192,689 Long Term Assets: Real estate held for development and sale 1,201,995 - Equipment, net of accumulated depreciation 38,428 45,211 Total assets $ 1,240,423 $ 3,237,900 Liabilities and Stockholders' Deficit Liabilities Current Liabilities: Accounts payable $ 693,379 $ 657,428 Notes payable related parties 1,159,342 1,154,766 Current portion of notes payable 1,493,300 1,554,123 Retainage payable 90,000 90,000 Accrued interest 550,675 363,430 Accrued expenses 27,316 23,209 Convertible Preferred stock, Series B, $.001 par value, 400,000 shares authorized, 160,000 shares outstanding; liquidation value $485,000 485,000 485,000 Total current liabilities 4,499,012 4,327,956 Long-term notes payable, net of current portion 77,123 15,000 Stockholders' Deficit Convertible Preferred Stock, $.001 par value; 1,000,000 shares authorized: Preferred Stock Series a $.001 par value, 400,000 shares authorized, 400,000 400,000 160,000 shares issued and outstanding, aggregare liquidation preference of $400,000 Common stock, $.001 par value, 900,000,000 shares authorized, 78,054,805 and 47,315,917 shares issued and outstanding respectively 78,054 47,316 Additional paid-in capital 5,985,147 5,886,152 Unexpired warrants (67,572 ) (88,890 ) Accumulated deficit (9,731,341 ) (7,349,634 ) Total Stockholders' deficit (3,335,712 ) (1,105,056 ) Total Liabilities and Stockholders' Deficit $ 1,240,423 $ 3,237,900 The accompanying notes are an intergral part of these consolidated financial statements. - 3 - Falcon Ridge Development Inc., and Subsidiaries Condensed Consolidated Statements of Operations (unaudited) For the Three Months Ended For the Six months Ended March 31, March 31, 2009 2008 2009 2008 Nert sales $ 0 $ 35,143 $ 0 $ 82,453 EXPENSES Cost of Goods sold 0 6,317 0 18,950 Payroll and related expenses 0 24,473 63,023 48,945 Depreciation 1,994 2,323 3,989 4,645 Consulting and stock-based compensation 0 2,917,700 86,200 3,303,146 Selling, general and administrative expenses 18,380 90,267 29,428 225,670 Total expenses 20,374 3,041,079 182,640 3,601,356 OTHER INCOME (EXPENSE) Interest expense 105,135 38,909 208,563 77,817 Loss on umpairment of asset 0 0 1,989,576 0 Loss on sale of fixed asset 0 0 928 0 Other income 0 0 0 0 Total other income and (expense) 105,135 38,909 2,199,067 77,817 Loss before provision for income taxes (125,509 ) (3,044,844 ) (2,381,707 ) (3,596,720 ) Income taxes - 0 Net Loss $ (125,509 ) $ (3,044,844 ) $ (2,381,707 ) $ (3,596,720 ) Basic loss per common share $ (0.002 ) $ (0.117 ) $ (0.033 ) $ (0.138 ) Basic weighted average number of shares outstanding 78,054,805 26,129,612 72,931,657 26,129,612 The accompanying notes are an intergral part of these consolidated financial statements. - 4 - Falcon Ridge Development, Inc., and Subsidiaries Condensed Consolidated Statement of Stockholders' Deficit Quarter Ended March 31, 2009 Additional PreferredStock Common Stock paid-in Unexpensed Accumulated Shares Par value Shares Par value capital warrants deficit Total Balance December 31, 2005 160,000 $ 400,000 3,761,312 $ 752,262 $ 899,420 $ - $ (1,068,850 ) $ 982,832 Stock issuance for Cash 194,000 485,000 - 485,000 Reclassified to liabilities - (485,000 ) - (485,000 ) Loss - (417,974 ) (417,974 ) Balance September 30, 2006 354,000 $ 400,000 3,761,312 752,262 899,420 - (1,486,824 ) 564,858 Reclass common stock and APIC - - (79 ) (748,501 ) 748,501 - - - Issuance of common stock - - 14,698,104 14,698 365,526 - - 380,224 Net loss 9-30-2007 - (1,290,190 ) (1,290,190 ) Balance September 30, 2007 354,000 400,000 18,459,337 18,459 2,013,447 - (2,777,014 ) (345,108 ) Stock issued for service 28,650,000 28,650 2,860,221 2,888,871 Stock issued for debt 206,580 207 10,102 10,309 Warrants issued with notes payable 115,090 (88,890 ) 26,200 Warrants issued for service 887,292 - 887,292 Net loss 09-30-08 (4,572,620 ) (4,572,620 ) Balance September 30, 2008 354,000 $ 400,000 47,315,917 $ 47,316 $ 5,886,152 $ (88,890 ) $ (7,349,634 ) $ (1,105,056 ) Stock issued for services 24,922,222 24,922 58,278 83,200 Stock issued for payroll 5,816,666 5,816 40,717 46,533 Accreation of unexpired warrants 10,659 10,659 Net loss for quarter ended 12-31-08 (2,256,198 ) (2,256,198 ) ` Balance December 31, 2008 354,000 $ 400,000 78,054,805 $ 78,054 $ 5,985,147 $ (78,231 ) $ (9,605,832 ) $ (3,220,863 ) Accreation of unexpired warrants 10,659 10,659 Net loss for the quarter ended 03-31-09 (125,509 ) (125,509 ) Balance March 31, 2009 $ 354,000 $ 400,000 $ 78,054,805 $ 78,054 $ 5,985,147 $ (67,572 ) $ (9,731,341 ) $ (3,335,713 ) The accompanying notes are an intergral part of these consolidated financial statements. - 5 - Falcon Ridge Development Inc., and Subsidiaries Condensed Condolidated Statements of Cash Flows (Unaudited) For the Six Months Ended March 31, 2009 2008 OPERATING ACTIVITIES Net loss $ (2,381,707 ) $ (3,596,720 ) Adjustments to reconcile net loss to net cash used in operating activities: Stock issued for services and payroll 129,733 2,869,522 Depreciation 3,989 4,645 Warrants expensed 21,318 443,646 Impairment of Real estate held for development and sale 1,989,576 Changes in operating assets and liabilities: Real estate held for development and sale 0 (450 ) Accounts payable 35,951 76,751 Accrued interest 187,245 102,181 Accrued liabilities 4,107 10,315 - Net cash used in operating activities (9,788 ) (90,110 ) INVESTING ACTIVITIES Reclassificationof assets 1,993 Purchase of capital assets 0 (2,833 ) Proceeds from sale of fixed asset 800 0 Net cash provided by (used in)investing activities 2,793 (2,833 ) FINANCING ACTIVITIES * Notes converted to common stock 0 (10,000 ) Repayment of notes payable 0 0 Related party notes payable 4,576 20,692 Notes payable issued 1,300 10,000 Proceeds from shares to be issued 0 2,000 Net cash providec byfinancing activities 5,876 22,692 NET DECREASE IN CASH AND CASH EQUIVALENTS (1,119 ) (70,251 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 1,119 74,521 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 0 $ 4,270 SUPPLEMENTAL DISCLOSURE OF INFORMATION CASH PAID FOR: Income taxes $ 0 $ 0 Interest $ 0 $ 17,850 SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Warrants issued $ 0 $ 157,500 Stock issued for services and payroll $ 129,733 $ 2,869,521 The accompanying notes are an intergral part of these consolidated financial statements. - 6 - FALCON RIDGE DEVELOPMENT, INC. and SUBSIDIARIES Notes to Consolidated Financial Statements (1) Summary of Significant Accounting Policies Organization, Shell Merger and Principles of Consolidation Organization Falcon Ridge Development, Inc. ("FRDI" or the "Company") is engaged in the real estate industry and acquires tracts of raw land and develops them into communities,including, lots for sale to homebuilders and homes for sale to the public. These operations are predominantly located in the City of Rio Rancho, New Mexico and Belen, New Mexico. Since inception, the Falcon Ridge Development, Inc. has developed one property known as Sierra Norte. Going Concern The Company experienced significant operating losses during fiscal years ended
